OPINION
By WALCUTT, J.
May Schaaf died testate in Marion Township, Franklin County, Ohio, on July 6, 1955.
In the inventory and appraisal of her estate there is listed 250.84 acres of land in Marion Township, Franklin County, Ohio. In the application for transfer of real estate and in the application to determine inheritance tax the interest of May Schaaf is shown to be an undivided one-half.
In the application to determine inheritance tax there is set up, among the debts, a note signed by May Schaaf, the decedent, and Daniel J. Schaaf, her husband, in the amount of $60,000.00, secured by mortgage on the real estate hereinbefore referred to.
In the determination of the inheritance tax the amount of the indebtedness on this note and mortgage was reduced by one-half, apparently on the ground that the husband and surviving spouse was liable for the payment of one-half. The full claim of $60,000.00 had been allowed as a proper claim against the estate by the executor.
Exceptions to the determination of the inheritance tax were filed by the executor on the ground that the estate was entitled to a deduction of the full amount of the indebtedness of $60,000.00.
After listening to the statements and arguments of counsel, the Court believes that the executor is entitled to the deduction of the full amount, $60,000.00, from the gross estate.
At the same time the estate has a claim against the surviving spouse, Daniel J. Schaaf, for contribution of one-half of the amount due if the estate were compelled to bear the full burden of the debt, and that claim constituting an asset of the estate, should be listed as $30,000.00.
*168The exceptions are sustained, after the addition to the assets of the estate of the amount of the claim against the surviving spouse, who is a co-maker of the note and who joined in the mortgage securing the obligation.